224 F.3d 1281 (11th Cir. 2000)
In Re:  Benhurshan JOSHUA, Petitioner.
No. 00-14328Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
Aug. 30, 2000.Sept. 12, 2000.

Application for Leave to File a Second or Successive Motion to Vacate, Set Aside, or Correct Sentence, 28 U.S.C.  2255, 2244(b)(3)(A).
Before BLACK, HULL and WILSON, Circuit Judges.
PER CURIAM:


1
Benhurshan Joshua applies for an order authorizing the district court to  consider a second or successive motion to vacate, set aside, or correct his  federal sentence, pursuant to 28 U.S.C.  2255 and 2244(b)(3)(A).1 Because we  find that Joshua's second motion does not contain a claim that relies on a new  rule of constitutional law made retroactive to cases on collateral review, we  deny his application.


2
According to his application, Joshua was convicted on two counts of possession  with intent to distribute cocaine and sentenced to 240 months' imprisonment. On  direct appeal, this Court affirmed Joshua's conviction and sentence.  Subsequently, Joshua filed a  2255 motion in the district court, asserting that  his counsel had been ineffective. The district court denied Joshua's motion.  Joshua now seeks permission from this Court to file a second  2255 motion  attacking his conviction and sentence.


3
Federal prisoners seeking to file a second or successive motion to vacate, set  aside, or correct a sentence must move the court of appeals for an order  authorizing the district court to consider the second or successive motion. See  28 U.S.C.  2255, 2244(b)(3). Such authorization may be granted only if the  court of appeals certifies that the second or successive motion contains a claim  relying on:


4
(1) newly discovered evidence that, if proven and viewed in light of the evidence as a whole, would be sufficient to establish by clear and convincing evidence that no reasonable factfinder would have found the movant guilty of the offense;  or


5
(2) a new rule of constitutional law, made retroactive to cases on collateral review by the Supreme Court, that was previously unavailable.


6
Id.  2255.


7
In his application, Joshua asserts that drug quantity and drug type are elements  of an offense that must be charged in an indictment and submitted to a jury.  Because Joshua's indictment did not specify a drug quantity, Joshua asserts that  the district court should not have enhanced his sentence based upon this factor.  In addition, Joshua asserts that the indictment in his case charged distribution  of cocaine, not distribution of "crack," a specific form of cocaine base.  Accordingly, Joshua argues that the sentencing court erred in applying an  enhanced sentence for distribution of crack cocaine. In support of his claims,  Joshua relies on Apprendi v. New Jersey, --- U.S. ----, 120 S.Ct. 2348, 147  L.Ed.2d 435 (2000), contending that it created a new rule of constitutional law  made retroactive to cases on collateral review.


8
In Apprendi the defendant pled guilty to second-degree possession of a firearm  for an unlawful purpose and third-degree unlawful possession of an antipersonnel  bomb. 120 S.Ct. at 2352. Under New Jersey law, possession of a firearm for an  unlawful purpose carried a term of imprisonment between five and ten years. A  separate statute, described by the New Jersey courts as a hate-crime statute,  provided for an extended term of imprisonment if the trial judge found, by a  preponderance of the evidence, that "[t]he defendant in committing the crime  acted with a purpose to intimidate an individual or group of individuals because  of race, color, gender, handicap, religion, sexual orientation or ethnicity."  Id. at 2351 (citing N.J. Stat. Ann.  2C:44-3(e) (West.Supp.2000)). The  hate-crime statute authorized an increased term of imprisonment of 10 to 20  years. At sentencing, the trial judge determined that the hate-crime enhancement  applied, and sentenced Apprendi to 12 years' imprisonment. Apprendi filed a  direct appeal attacking the enhancement of his sentence under the hate-crime  statute. Apprendi contended that the hate-crime issue had not been submitted to  the jury and, therefore, the court erred in applying the enhancement. The New  Jersey Supreme Court affirmed the conviction and sentence, and the United States  Supreme Court granted a writ of certiorari. The Supreme Court reversed, holding  that because the enhancement under the hate-crime statute increased Apprendi's  maximum statutory penalty, the issue should have been submitted to the jury and  proven beyond a reasonable doubt. 120 S.Ct. at 2362-63.2


9
Only the First Circuit has addressed whether Apprendi created a new rule of  constitutional law made retroactive to cases on collateral review, pursuant to   2255. See Sustache-Rivera v. United States, 221 F.3d 8 (1st Cir.2000). In that  case, Sustache-Rivera previously had filed a  2255 motion attacking his  conviction and sentence. After the Supreme Court issued its decision in  Apprendi, Sustache-Rivera filed an application in the First Circuit Court of  Appeals seeking permission to file a second  2255 motion based on the Supreme  Court's decision in Apprendi. The First Circuit denied permission. The First  Circuit held that the Supreme Court had not made Apprendi retroactive to cases  on collateral review and, therefore, a claim based on Apprendi could not satisfy  the second or successive motion requirements of  2255. See id. at 15.


10
We agree with the First Circuit that the Supreme Court has not declared Apprendi  to be retroactive to cases on collateral review.3 For a new rule to be  retroactive, the Supreme Court must make it retroactive to cases on collateral  review. See In re Hill, 113 F.3d 181, 184 (11th Cir.1997) (applying   2244(b)(2)(A) in the context of an application to file a second or successive   2254 petition). It is not enough that the new rule is or will be applied  retroactively by the Eleventh Circuit or that it satisfies the criteria for  retroactive application set forth by the Supreme Court in Teague v. Lane, 489  U.S. 288, 109 S.Ct. 1060, 103 L.Ed.2d 334 (1989). See Hill, 113 F.3d at 184. To  date, the Supreme Court has not declared that Apprendi be applied retroactively  to cases on collateral review. Moreover, even assuming arguendo that application  of a new rule by the Supreme Court in a case on collateral review is sufficient  to make that new rule apply retroactively, that has not occurred here. Apprendi  was decided in the context of a direct appeal, and the Supreme Court has not  applied it in a case on collateral review.


11
For these reasons, we find that Joshua's application does not satisfy the  requirements of 28 U.S.C.  2255, and thus, we deny his application for leave to  file a second or successive motion to vacate, set aside, or correct his  sentence.


12
APPLICATION DENIED.



NOTES


1
 As amended by  105 and 106 of the Antiterrorism and Effective Death Penalty  Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214, 1220-21 (1996).


2
 An initial question arises as to whether Apprendi is applicable on the merits of  this case because it appears from Joshua's application that his sentence of 240  months did not exceed the statutory maximum under 21 U.S.C.  841(b)(1)(C). In  addition, this Court has not determined whether Apprendi applies beyond those  cases involving the interaction of two separate statutes. It is unnecessary for  this Court to answer either of these questions in the present case, however,  because they are not relevant to whether Joshua can obtain permission to bring a  second or successive  2255 motion to vacate. Accordingly, our determination  today addresses only whether Apprendi has been made retroactive to cases on  collateral review, pursuant to 28 U.S.C.  2255, 2244(b)(2)(A).


3
 Because we find that the holding in Apprendi has not been made retroactive by  the Supreme Court, we need not decide whether it is a new rule of constitutional  law under 28 U.S.C.  2255, 2244(b)(2)(A).